

116 S1575 IS: American Students Abroad Act
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1575IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Portman (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo direct the Secretary of State to make available to the Director of the Centers for Disease
			 Control and Prevention copies of consular reports of death of United
 States citizens, and for other purposes.1.Short titleThis Act may be cited as the American Students Abroad Act.2.Copies of Consular Reports of Death of U.S. Citizens Abroad to be made available to the Centers for Disease Control and Prevention(a)In generalThe Secretary of State shall make available to the Director of the Centers for Disease Control and Prevention for each calendar quarter a copy of each report described in subsection (b) that is issued during the preceding calendar quarter.(b)Report describedThe report described in this subsection is a report issued by a United States embassy or consulate relating to the death of a United States citizen in a foreign country upon receipt by the embassy or consulate of the foreign death certificate or finding of death by a local competent authority.3.Surveillance by CDC of deaths of United States citizens abroadThe Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following:317U.Surveillance of deaths of United States citizens abroadThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall expand and intensify the programs and activities of the Centers for surveillance of deaths of United States citizens occurring abroad, including through the use of the reports made available to the Director pursuant to section 2 of the American Students Abroad Act..